Citation Nr: 9915406	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of back injury, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of left (minor) 
humerus fracture.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4. Entitlement to service connection for arthritis of the 
back, left arm, both legs and neck.

5.  Entitlement to an increased disability evaluation for 
service-connected residuals of left (minor) radius fracture, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of skin graft, 
right iliac bone crest.

7.  Entitlement to an increased disability evaluation for 
service-connected left (minor) radial nerve palsy, currently 
rated as 20 percent disabling.

8.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied the 
appellant's claims of: (1) an increased disability evaluation 
for service-connected residuals of back injury, currently 
rated as 40 percent disabling; (2) an increased (compensable) 
disability evaluation for service-connected residuals of left 
(minor) humerus fracture; (3) service connection for post-
traumatic stress disorder; (4) service connection for 
arthritis of the back, left arm, both legs and neck; (5) an 
increased disability evaluation for service-connected 
residuals of left (minor) radius fracture, currently rated as 
10 percent disabling; (6) an increased (compensable) 
disability evaluation for service-connected residuals of skin 
graft, right iliac bone crest; (7) an increased disability 
evaluation for service-connected left (minor) radial nerve 
palsy, currently rated as 20 percent disabling; and (8) 
entitlement to individual unemployability.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal regarding all of these issues.


REMAND

I.  Clarification of Issues on Appeal

In May 1997, the appellant filed a statement noting his 
continuing disagreement with the disability evaluations 
assigned to his service-connected residuals of back injury 
and his service-connected residuals of left (minor) humerus 
fracture.  No reference was made to the remaining six issues 
appealed in this matter: (1) Entitlement to service 
connection for post-traumatic stress disorder; (2) 
Entitlement to service connection for arthritis of the back, 
left arm, both legs and neck; (3) Entitlement to an increased 
disability evaluation for service-connected residuals of left 
(minor) radius fracture, currently rated as 10 percent 
disabling; (4) Entitlement to an increased (compensable) 
disability evaluation for service-connected residuals of skin 
graft, right iliac bone crest. (5) Entitlement to an 
increased disability evaluation for service-connected left 
(minor) radial nerve palsy, currently rated as 20 percent 
disabling; and (6) Entitlement to individual unemployability.

In June 1997, the RO contacted the veteran via telephone.  A 
report of contact, dated June 1997, noted the veteran's 
continuing disagreement with the disability evaluations 
assigned to his service-connected residuals of back injury 
and his service-connected residuals of left (minor) humerus 
fracture.  No reference was made to the remaining six issues 
appealed in this matter.  However, subsequent actions by the 
RO considered the veteran's appeal of the remaining six 
issues to have been withdrawn.

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.204 
(1998).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal and a dismissal in such a case is appropriate. 38 
U.S.C.A. § 7105(d) (West 1991 & Supp. 1997).  Under the 
circumstances presented herein, the RO should contact the 
appellant and request that he clarify his intentions on 
continuing his appeal of the remaining six issues in this 
matter.  
 
II.  Additional Development

The appellant contends that he is entitled to increased 
disability ratings for his service-connected residuals of 
back injury and residuals of left humerus fracture.   

After a thorough review the appellant's claims file, the 
Board concludes that additional development must be 
accomplished prior to further consideration of these claims 
by the Board.  

In DeLuca v. Brown, the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. §§ 4.40, 4.45 and 4.59 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated. Id.  Therefore, the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  Functional 
loss may occur as a result of weakness or pain on motion of 
the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non-weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992). 

After reviewing the medical evidence of record, the Board is 
unable to determine the functional impairment, if any, as a 
result of weakness or pain on motion caused by the veteran's 
service-connected back and left humerus disorders.  In 
addition, given the passage of time since the veteran last VA 
examinations, the Board concludes that further examination of 
the veteran's service-connected disabilities is necessary 
prior to further appellate consideration of his claims. See 
Seals v. Brown, 8 Vet. App. 291, 295 (1995) (A "thorough and 
contemporaneous" medical examination is required, especially 
where it is necessary to determine the current level of a 
disability.).  The Board notes that the veteran has claimed 
that his conditions have worsened significantly.  
Specifically, he indicated that he must continuously wear 
braces for his arms and back.  He also reported extensive use 
of a cane for ambulation.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal in this matter 
without clarifying with the veteran's intentions regarding 
the issues on appeal; attempting to retrieve any missing 
medical evidence identified by the veteran, and scheduling 
the veteran for additional VA examinations. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the appellant 
to request clarification of his intention 
to continue his appeal with respect to 
the following issues: (1) Entitlement to 
service connection for post-traumatic 
stress disorder; 
(2) Entitlement to service connection for 
arthritis of the back, left arm, both 
legs and neck; (3) Entitlement to an 
increased disability evaluation for 
service-connected residuals of left 
(minor) radius fracture, currently rated 
as 10 percent disabling; (4) Entitlement 
to an increased (compensable) disability 
evaluation for service-connected 
residuals of skin graft, right iliac bone 
crest. (5) Entitlement to an increased 
disability evaluation for service-
connected left (minor) radial nerve 
palsy, currently rated as 20 percent 
disabling; and (6) Entitlement to 
individual unemployability.  See. 38 
U.S.C.A. § 7105(d) (West 1991 & Supp. 
1997); 38 C.F.R. § 20.204 (1998).

If the veteran does not wish to withdraw 
his appeal of these issues, then the 
following development should be 
undertaken: (1) the RO should obtain from 
the veteran the names and addresses of 
all medical care providers, if any, who 
have treated him for these conditions; 
(2) if deemed necessary, the RO should 
schedule the veteran for a VA examination 
to determine the current level of 
severity for each of these conditions; 
and (3) the RO should readjudicate each 
of these issues, considering all of the 
evidence of record.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
if any, who have treated the veteran for 
his service-connected residuals of a back 
injury and his service-connected 
residuals of fractured left humerus 
during the pendency of this appeal.  The 
RO should obtain any records of treatment 
not already in the claims file and 
associate them with the claims file.

3.  The RO should schedule the veteran for 
a 
VA orthopedic examination to provide the 
complete medical information necessary to 
adjudicate the claim for increased 
disability ratings for his service-
connected residuals of a back injury and 
his service-connected residuals of a left 
humerus fractured.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests should be conducted, 
including x-rays, MRI, and CT scans, which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
veteran's residuals of a back injury and 
residuals of a fractured left radius found 
to be present.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's spine and left upper 
extremity, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of the spine and left upper 
extremity.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see 38 C.F.R. § 4.40 
(1998) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  As for the veteran's spine, 
the examiner should specify the results 
in actual numbers and degrees for 
forward flexion, backward extension, 
lateral flexion and right and left 
rotation.  As for the veteran's upper 
left extremity, the examiner should 
give ranges of motion for the veteran's 
shoulder, elbow, forearm and wrist.

4.  The appellant should also be accorded 
an examination by a VA neurologist.  The 
report of this examination should include 
a detailed account of all neurological 
manifestations and pathology associated 
with the veteran's residuals of a back 
injury and his residuals of a fractured 
left humerus.  The examiner should 
indicate whether or not the appellant 
suffers from neurologic manifestations due 
to these disorders.  All necessary tests 
and nerve conduction studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, muscle spasms, 
numbness or radiculopathy involving the 
extremities.  The examination should be 
comprehensive and the entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The neurologist 
should provide complete rationale for all 
conclusions reached.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

6.  The RO should readjudicate the issues 
remaining on appeal. 

Following completion of these actions and, if the decision 
remains unfavorable, the appellant and representative should 
be provided with a Supplemental Statement of the Case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant needs to take no action until so informed.  The 
purpose of this REMAND is assist the appellant and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



